DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Group I, claims 1-15  in the reply filed on September 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
(i)  The limitation of “a fluorine derivative of long chain fatty acid with C4-C20 carbon atoms an activity limiting agent” appears erroneous.  In view of the claim 2 and the disclosure of the Specification as whole, the fatty acid actually refers to the ester of the fatty acid.  The Office is suggest to amending the phrase as “a fluorinated estate of a long chain fatty acid with C4-C20- carbon atoms as an activity limiting agent”. 
In claims 2-3:
(i)  The structure of the claim 2 represents an ester not a fatty acid, appropriate correction is requested.
In claim 5:
(i)  At the beginning of the claim, article “A” should be replaced with “The”.
(ii) It is not clear whether the limitations of “an external donor being a mixture of a selectivity control agent and said activity limiting agent” are related to the selectivity control agent and the activity limiting agent of claim 1.
In claim 6:
(i)  At the end of the claim, “typically” should be replaced with “and” for proper Markush selective format.
In claim 10:
(i)  Delete “; preferably triethylaluminum”.
Specification
The disclosure is objected to because of the following informalities: Applicants are urged to comb though the Specification for identical/similar informalities as shown in above rejections under 35 U.S.C. 112(b), second paragraph and make appropriate corrections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0152067, referred as Chen067) in view of Chen et al. (US 2011/0124491, referred as Chen491).  
Chen067 teaches a self-extinguishable Ziegler catalyst containing an activity limiting agent (ALA) selected from an aliphatic ester:

    PNG
    media_image1.png
    91
    401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    237
    399
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    111
    399
    media_image3.png
    Greyscale

Chen067’s teaching meet all of the limitations of the instant claims except the aliphatic ester is not fluorinated.  However, halogenated aliphatic ester ALA is taught in [0056] of Chen491:

    PNG
    media_image4.png
    240
    402
    media_image4.png
    Greyscale

Note, the most stable halogenated aliphatic ester is the fluorinated aliphatic ester. 
While Chen067 does not expressly disclose the catalyst preparation media of hexane or heptane, the Examiner takes official notice that it is generally known in the art to prepare Ziegler catalyst in aliphatic solvent such as hexane and heptane.  
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Chen491’s fluorinated the aliphatic ester ALA to Chen067’s Ziegler-Natta catalyst composition to provide a catalyst with desired activity since such is conventional done in in the absence of any showing criticality and unexpected results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763


/Caixia Lu/Primary Examiner, Art Unit 1763